Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Information Disclosure Statement
	The prior art documents submitted by applicant in the Informational Disclosure Statement filed on January 12, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
Seven sheets for formal drawings were filed January 12, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art cited on attached form PTO-892 is the most relevant prior art known, however, the invention of claims 1-20 distinguishes over the prior art of record for the following reasons.
Regarding claims 1 and 9; the claims are allowable over the prior art of record because none of the references either alone or in combination disclose or render obvious a method or system comprising routing by a processor, paths for optical waveguides of a waveguide bus within boundaries of a rectangular-shaped area and which extend between first and second input/output nodes; automatically rerouting paths to reduce differences in any of total length and total number of bends by inserting any of additional linear segments and additional bends to create balanced paths between the first and second intput/output nodes in conjunction with the other limitations of the claims.
Regarding claim 17; the claim is allowable over the prior art of record because none of the references either alone or in combination disclose or render obvious a structure wherein optical waveguides of a waveguide bus extend between first and second input/output nodes that are separated by different distances, wherein the optical waveguides comprise different combinations of linear sections and bends so that the total lengths of the optical waveguides are within a threshold difference in numbers of units of length and so that total numbers of bends in the optical waveguides are equal, and wherein one specific optical waveguide extending between first and second input/output nodes that are separated by a longest distance comprises a specific combination of linear sections and bends comprising a cascade of bends with a stepped shape in conjunction with the other limitations of the claims.
US 2012/0224812 A1 to Inoue discloses paths for optical waveguides of a waveguide bus within boundaries of a rectangular-shaped area and which extend between first and second input/output nodes; in which the total length and total number of bends between the first and second intput/output nodes are equal, but does not disclose routing by a processor by automatically rerouting paths by inserting any of additional linear linear segments and additional bends to create balanced paths.  Inoue also does not disclose the optical waveguides comprise different combinations of linear sections and bends, and wherein one specific optical waveguide extending between first and second input/output nodes that are separated by a longest distance comprises a specific combination of linear sections and bends comprising a cascade of bends with a stepped shape.  Claims 2-8 depend from claim 1; claims 10-16 depend from claim 9; claims 18-20 depend from claim 17.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM:00 Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 11, 2022